                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS E. BAILEY, JR.,
    Plaintiff,

        v.                                             CIVIL ACTION NO. 19-CV-4922

JUDGE PATRICK T. BARRETT, et al.,
    Defendants.

                                               ORDER

        Af\TI NOW, this 31 ifday of October, 2019, upon consideration of Thomas E. Bailey,

Jr. 's Motion to Proceed In F'orma Pauperis (ECF No. 2), Prisoner Trust Fund Account Statement

(ECF No. 3), and prose Complaint (ECF No. 1), it is ORDERED that:

        1.       Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Thomas E. Bailey, Jr., #20003757, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome ofthis case. The Court

directs the Warden of Berks County Prison or other appropriate official to assess an initial filing

fee of20% of the greater of (a) the average monthly deposits to Bailey's inmate account; or (b)

the average monthly balance in Bailey's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Bailey's inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to

Bailey's inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.
       3.     The Clerk of Court is directed to SEND a copy of this Order to the

Warden of Berks County Prison.

       4.     The Complaint is DEEMED filed.

       5.     Bailey's Complaint is DISMISSED WITH PREJUDICE as frivolous, pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i), and for failure to state a claim, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), for the reasons stated in the Court's Memorandum.

       6.     The Motion to Dismiss (ECF No. 6) is DENIED AS MOOT.

       7.     The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:




                                              GERALD A. McHUGH, J.
